Citation Nr: 1717609	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in November 2011.  In March 2014, the issue was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was discussed in the Board's prior remand, the Veteran claims that in April 1975, as a member of the Air Force's 3rd Security Police Squadron, he participated in security guard duties in the Republic of Vietnam during Operation Babylift.  Operation Babylift was the name given to the mass evacuation of children from the Republic of Vietnam to the United States and other countries via Clark Air Base in the Philippines at the end of the Vietnam War.  

The Veteran's service personnel records confirm his service with the 3rd Security Police Squadron at Clark Air Base, and there is historical evidence that the 13th Air Force used security police as guards on all evacuation flights following the April 4, 1975 loss of a C-5 aircraft and 138 lives.  www.globalsecurity.org/military/ops/new_life.htm   Further, there is evidence that security personnel from the "Third Security Police Group" participated in Operation Babylift.  See https://media.defense.gov/2012/Aug/31/2001330018/-1/-1/0/MAC%20AND%20OPERATION%20BABYLIFT.pdf

In light of the March 2014 remand, the Appeals Management Center sent a request to the United States Joint Service Records Research Center (JSRRC) to attempt to verify the Veteran's participation in this mission.  The response stated that Operation Babylift did occur from April 3 to April 29, 1975, but that "the history was negative and did not report on or discuss [the Veteran] or unit personnel assigned to the 3rd [Security Police Squadron] being assigned as guards in the Republic of Vietnam." 

Unfortunately, the Appeals Management Center did not complete the Board remand's second action directive, instructing them that if the JSRRC could not confirm the Veteran's service in Vietnam, to contact the Defense Finance and Accounting Service and request that they review the appellant's payroll record to determine whether he was awarded hostile fire pay for service in April 1975.  The Board is obligated by law to ensure that the AOJ complies with remand directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This issue is therefore remanded in order to complete the requested development.

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Finance and Accounting Service and request that they review the appellant's payroll record to determine whether he was awarded hostile fire pay for service in April 1975, and then reevaluate whether such pay records can serve to corroborate the Veteran's reports of participating in Operation Babylift at that time.  

2. After completing any additionally indicated development, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




